Citation Nr: 0032358	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-08 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed hearing 
loss, to include as secondary to the service-connected keloid 
scar of the left ear.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from November 1973 to 
January 1976.  

The Board of Veterans' Appeals (Board) has received this case 
on appeal from a February 1999 decision of the RO.  

(The issue of service connection for hearing loss will be 
addressed in the REMAND portion of this document.)  



FINDING OF FACT

New evidence, which bears directly and substantially on the 
veteran's claim of service connection for an innocently 
acquired psychiatric disorder, as manifested by PTSD, and is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim, has been presented 
since the decision by the RO in July 1994.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for an 
innocently acquired psychiatric disorder, to include PTSD.  
38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1994, the RO denied the veteran's claim of service 
connection for a mental disorder, then described as mental 
depression.  The veteran was informed of that decision by way 
of an July 1994 letter, but did not appeal.  That decision is 
final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter the "Court") summarized 
the analysis in determining whether evidence is new and 
material in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must 
first determine whether the newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Furthermore, for the purpose of determining whether a case 
should be reopened, the credibility of any factual statements 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The evidence received since the July 1994 RO decision 
includes statements from the veteran, his VA outpatient 
treatment records and a July 1999 VA examination report.  The 
pertinent diagnoses presented therein have included those of 
PTSD, insomnia, schizophrenia, chronic anxiety and alcohol 
abuse.  

On the veteran's On his January 1999 VA examination, the 
examiner found that the veteran had PTSD due to traumatic 
incidents that the veteran reported experiencing while 
serving in the Republic of Vietnam.  However, the Board notes 
that a review of the record does not show that any of the 
veteran's claimed stressors have been verified.  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  The credibility of the 
statements of the veteran with regard to his stressors must 
be presumed for purposes of determining whether the claim is 
reopened.  See Justus, Id.  

Thus, the Board finds that the new evidence is relevant to 
his claim and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for an innocently acquired psychiatric 
disorder, as manifested by PTSD, is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder to include PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

The veteran has asserted that he suffers from a mental 
disorder due to service, and specifically, that he suffers 
from PTSD due to stressful experiences while serving in 
Vietnam.  While VA physicians have diagnosed the veteran with 
PTSD in outpatient treatment sessions and on VA examination 
in January 1999, the Board finds that the record contains no 
evidence that actually verifies the stressors that the 
veteran asserts are the cause of his PTSD.  Additionally, 
there has not been a full attempt to actually verify any of 
the stressor events that were reported by the veteran.  It is 
pertinent to note in this regard that the veteran's DD Form 
214 indicates that he did not have any "FOREIGN" service.  

Although the veteran has provided some information regarding 
the claimed stressors, the RO should make an additional 
request to the veteran for more details prior to forwarding 
this information to USASCRUR.  In so doing, the RO should 
once again request from the veteran a statement containing as 
much detail as possible regarding the stressors to which he 
was exposed during service.  

The Board notes that the file contains no record of medical 
treatment for mental health problems since a March 2000 
outpatient treatment record.  Any additional records showing 
ongoing treatment which are not already on file should be 
obtained.  

The Board emphasizes that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, it is incumbent upon the veteran to cooperate in any 
way that would facilitate the RO's efforts in developing this 
claim, to include providing specific stressor information, 
and reporting for an examination if the RO determines it is 
necessary.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Turning to the issue of service connection for a hearing 
loss, the Board finds that this issue must also be remanded 
for additional development.  In particular, the Board finds 
that the veteran must be afforded an opportunity to have a 
hearing.  

The veteran indicated on his April 1999 VA Form 9 that he 
wanted a hearing before a Hearing Officer.  While one was 
scheduled for July 1999, the veteran submitted a request to 
have this hearing postponed and rescheduled at a later date, 
if his claims were not granted.  Since the hearing was not 
rescheduled, the veteran should be afforded the opportunity 
to have a hearing, if that is still his wish.  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for service connection for hearing loss 
and for a mental disorder to include 
PTSD.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him since service for 
symptoms of a mental disorder or hearing 
loss.  When the veteran responds, and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him if he 
still desires to appear for a hearing in 
connection with his claim.  If so, the RO 
should undertake to schedule such a 
hearing.  

3.  The RO then should request from the 
veteran a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service, to 
include the events surrounding any 
reported incident where the veteran saw 
villages destroyed by friendly fire and 
viewed the bodies of women and children 
who were beheaded in the Republic of 
Vietnam.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, etc.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted.  

4.  Regardless of the veteran's response, 
the RO should then review the entire 
file, including the veteran's previous 
statements of stressors and any 
additional information submitted by him 
or otherwise obtained pursuant to this 
remand, and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214 and DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.  That 
agency should be requested to provide 
unit histories regarding the veteran's 
assigned units and to comment of the 
likelihood that the veteran actually 
served in and around the Republic of 
Vietnam.  

5.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and extent of the 
claimed psychiatric disorder.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  Based on his/her 
review of the case, the examiner should 
express an opinion, if possible, as to 
the medical probability that any 
currently demonstrated disorder is 
etiologically related to the veteran's 
service.  If PTSD is diagnosed, then the 
examiner should specify which stressor 
supports that diagnosis.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

6.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



